Exhibit 10.8




SECOND AMENDMENT TO PRODUCT SUPPLY AGREEMENT
This SECOND AMENDMENT TO PRODUCT SUPPLY AGREEMENT (this “Amendment”) is dated to
be effective as of the 1st day of January, 2016, by and among (a) Western
Refining Southwest, Inc., an Arizona corporation (“WRSW”), and Western Refining
Company, L.P., a Delaware limited partnership (“WRCLP”), and (b) Western
Refining Wholesale, LLC, a Delaware limited liability company (“Buyer”). WRSW
and WRCLP are individually and collectively referred to as “Seller” and shall be
jointly and severally liable for the obligations of Seller contained herein and,
except as otherwise expressly contemplated in this Amendment, shall be treated
for all purposes contained in this Amendment as a single Party. Seller and Buyer
are individually referred to herein as “Party” and collectively as the
“Parties”.
Recitals:
WHEREAS, Buyer and Seller entered into that certain Product Supply Agreement,
dated as of October 15, 2014, as amended by that certain First Amendment Product
Supply Agreement, dated to be effective as of October 15, 2014 (as amended, the
“Supply Agreement”); and
WHEREAS, Buyer and Seller desire to amend the Supply Agreement as set forth
herein;
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants contained herein, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:
1.
Recitals; Definitions. The recitals set forth above are true and correct and are
incorporated herein by this reference. Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Supply Agreement.

2.
Amendment. Exhibit C of the Supply Agreement is deleted in its entirety and
replaced with the Exhibit C attached hereto as Attachment 1.

3.
References. All references to the Supply Agreement in any document, instrument,
agreement or writing delivered in connection with, or pursuant to, the Supply
Agreement (as amended hereby) shall hereafter be deemed to refer to the Supply
Agreement as amended hereby.

4.
Other Provisions. The provisions of Article VII of the Supply Agreement are
incorporated herein by this reference as if set out fully herein and shall apply
in all respects to this Amendment.

5.
Ratification. The terms and conditions of the Supply Agreement, as amended
hereby, are hereby ratified, confirmed and approved in their entirety by Buyer
and Seller, shall continue in full force and effect and are enforceable in
accordance therewith.

[Remainder of page intentionally left blank; Signature page follows.]




1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
WESTERN REFINING SOUTHWEST, INC.


 
By:
/s/ MARK J. SMITH
 
Name:
Mark J. Smith
 
Title:
President - Refining and Marketing
 
 
 
 
 
 
 
 
 
 
WESTERN REFINING COMPANY, L.P.
By Western Refining GP, LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ MARK J. SMITH
 
Name:
Mark J. Smith
 
Title:
President - Refining and Marketing
 
 
 
 
 
 
 
 
 
 
WESTERN REFINING, WHOLESALE, LLC
 
 
 
 
 
 
 
By:
/s/ JEFF A. STEVENS
 
Name:
Jeff A. Stevens
 
Title:
President and Chief Executive Officer
 





[Signature page to Second Amendment to Product Supply Agreement]

